15‐2705‐cr 
        United States v. McCrudden 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 12th day of July, two thousand sixteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     DEBRA ANN LIVINGSTON, 
                                  Circuit Judges.1 
        ______________________ 
         
        UNITED STATES OF AMERICA,  
         
                                  Appellee, 
         
                     ‐v.‐                                  No. 15‐2705 
         
        VINCENT P. MCCRUDDEN, 
         
                                  Defendant‐Appellant.             
        ______________________  
         
        1 Judge Chin, a member of the original panel, subsequently recused himself.  Therefore, 
        this case is decided by the two remaining members of the panel pursuant to Internal 
        Operating Procedure E(b) of the Local Rules of the United States Court of Appeals for 
        the Second Circuit. 


                                                             1
 FOR APPELLANT:          Abigail C. Field, Cutchogue, NY. 
  
  FOR APPELLEE:          Emily Berger, Christopher Caffarone, Assistant United 
                         States Attorneys, for Robert L. Capers, United States 
                         Attorney for the Eastern District of New York, 
                         Brooklyn, NY.        
 
     Appeal from the United States District Court for the Eastern District of 
New York (Hurley, J.). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the District Court is 

AFFIRMED.  

      Vincent McCrudden appeals from a judgment of revocation of supervised 

release in the United States District Court for the Eastern District of New York 

(Hurley, J.), sentencing him to ten months’ imprisonment and an additional year 

of supervised release.  We assume the parties’ familiarity with the underlying 

facts and the procedural history, which we reference only as necessary to explain 

our conclusions. 

      Although McCrudden frames his appeal as a challenge to both substantive 

and procedural unreasonableness, his claim of error in the District Court’s 

sentencing boils down to the fact that the District Court discussed angry letters 

containing veiled references to violence sent by McCrudden to numerous federal 




                                         2
judges presiding over cases in which he was involved.  McCrudden argues that 

because the District Court found that the government had failed to prove by a 

preponderance of evidence that these letters constituted “true threats”—and thus 

criminal speech—that the court could not consider those letters in imposing 

McCrudden’s sentence.  Cf., e.g., United States v. Watts, 519 U.S. 148, 156 (1997) 

(permitting consideration of acquitted conduct established by a preponderance 

of the evidence).  This argument misapprehends the District Court’s analysis.   

      Conduct does not need to rise to the level of being a criminal true threat to 

warrant consideration in imposing a sentence.  See 18 U.S.C. § 3661 (“No 

limitation shall be placed on the information concerning the background, 

character, and conduct of a person convicted of an offense which a court of the 

United States may receive and consider for the purpose of imposing an 

appropriate sentence.”); see also United States v. Cavera, 550 F.3d 180, 190–91 (2d 

Cir. 2008) (en banc).  The District Court considered the existence and content of 

McCrudden’s letters—facts certainly proven by a preponderance of the 

evidence—in evaluating McCrudden’s dangerousness under the need “to protect 

the public from further crimes of the defendant,” 18 U.S.C. § 3553(a)(2)(C).  App. 

167–68.  Additionally, the District Court expressly noted that McCrudden’s 




                                          3
conduct in the past had escalated along a “slippery slope” from insults to quasi‐

threats and finally to full‐blown threats.  App. 174.  Imposing a sentence on this 

basis did not constitute an abuse of discretion and satisfied the standards of both 

procedural and substantive reasonableness.  See Cavera, 550 F.3d at 189–90.  Nor 

did the district judge abuse his discretion in declining to recuse himself, as we do 

not think that “an objective, disinterested observer[,] fully informed of the 

underlying facts, [would] entertain significant doubt that justice would be done 

absent recusal.”  In re Basciano, 542 F.3d 950, 956 (2d Cir. 2008) (alterations in 

original) (internal quotation marks omitted). 

      For the reasons stated above, the judgment of the District Court is 

AFFIRMED. 

                            
                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                          




                                             4